UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6812


ERIC WILFORD MORRISON,

                Plaintiff - Appellant,

          v.

WARDEN ERIC WILSON, CEO; FEDERAL CORRECTIONAL COMPLEX, LOW;
PETERSBURG LOW, INC.; FEDERAL BUREAU OF PRISONS, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(4:14-cv-03672-TMC)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Wilford Morrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Wilford Morrison appeals the district court’s order

dismissing without prejudice his civil action seeking relief under

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), and the Federal Tort Claims Act, 28 U.S.C.

§§ 1346(b)(1), 2671-2680      (2012).    The district court referred

this    case   to   a   magistrate   judge   pursuant   to   28    U.S.C.

§ 636(b)(1)(B) (2012).     The magistrate judge recommended that the

case be dismissed and advised Morrison that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.       Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).    Morrison has waived appellate review by failing

to file timely, specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                  AFFIRMED



                                     2